           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

GARY LEON WEBSTER                                           PLAINTIFF
ADC #114018

v.                        No. 3:19-cv-45-DPM

ERNEST WARD, Detective,                                  DEFENDANT
Jonesboro Police Department

                               ORDER

     Webster hasn't paid the $400 filing and administrative fees or filed
an application to proceed in forma pauperis; and the time to do so has
passed.   Ng 3. His complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.


                                 D.P. Marshall Jr.
                                 United States District Judge
